Order entered on September 15, 1968 denying motion for a protective order unanimously reversed, on the law and the facts, without costs or disbursements, the motion granted and .the notice is vacated. The plaintiffs seek to recover punitive damages from defendant asserting a complaint based on section 2-302 of the Uniform Commercial Code in that plaintiffs were induced to buy a refrigerator freezer at an “ unconscionable ” price within the meaning of .the said statute. The defendant, a finance company, purchased the said installment sales contract from the seller. Section 2-302 of the Uniform Commercial Code does not provide any damages to a party who enters into an unconscionable contract. This section gives the court *793the power to refuse to enforce such an' unconscionable contract or it may enforce the remainder of the contract without the unconscionable clause or it may so limit the application of any unconscionable clause as to avoid any unconscionable result. The documents called for under the notice of inspection are neither material nor necessary to plaintiffs’ cause of action and their production would be an undue harassment of defendant. Under the circumstances, it was an improvident exercise of discretion not to grant the motion. Concur — Eager, J. P., Tilzer, Nunez, Rabin and Machen, JJ.